Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, 19-20, 22-23, have been amended.
Claims 1-24 are allowed.
Terminal Disclaimer has been filed and approved on 4/13/2020.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1, 7, 13 and 19 the following underlined claim limitation is not disclosed by any prior art: “…performing discontinuous reception (DRX) on the first component carrier based on a first DRX timer duration, the first DRX timer duration being based at least in part on the first SCS; and performing discontinuous reception (DRX) on the second component carrier based on a second DRX timer duration, the second DRX timer duration being based at least in part on the second SCS, the first DRX timer duration being different than the second DRX timer duration”.
Closest prior art
Fong (EP3419208B1) discloses a method for discontinuous reception operation for carrier aggregation comprising receiving a first set of discontinuous reception parameters for a first carrier and a limited or different set of discontinuous reception parameters for a second carrier; and configuring discontinuous reception parameters on the first carrier and second carrier; and at para 38, The UE can be configured by RRC signaling with DRX functionality that controls the UE's carrier reception on multiple component carriers. The DRX parameters include the onDurationTimer, drx- “…performing discontinuous reception (DRX) on the first component carrier based on a first DRX timer duration, the first DRX timer duration being based at least in part on the first SCS; and performing discontinuous reception (DRX) on the second component carrier based on a second DRX timer duration, the second DRX timer duration being based at least in part on the second SCS, the first DRX timer duration being different than the second DRX timer duration”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472